


110 HR 6934 IH: Juvenile Justice Reform Act of

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6934
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Ms. Solis introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend and improve the Juvenile Justice and Delinquency
		  Prevention Act of 1974, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Justice Reform Act of
			 2008 .
		2.DefinitionsSection 103 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
			(1)by amending
			 paragraph (25) to read as follows:
				
					(25)the term contact means any
				sight or sound interaction between a juvenile in a secure custody status with
				an adult inmate;
					,
			(2)in
			 paragraph (28) by striking and at the end,
			(3)in paragraph (29)
			 by adding and at the end, and
			(4)by adding at the
			 end the following:
				
					(30)the term
				juvenile justice stakeholders means individuals and
				representatives of agencies, institutions, and organizations with interest in
				the activities and outcomes of the juvenile justice system, including—
						(A)youth and family
				members of youth who have had contact with the juvenile justice system;
						(B)youth and families
				of color;
						(C)defense attorneys
				for youth, prosecutors for the juvenile court, and juvenile court judges;
				and
						(D)representatives of
				school systems, law enforcement agencies, juvenile detention and corrections,
				juvenile probation departments, and community-based providers of
				gender-specific services and services to youth of color and juvenile
				justice-involved
				youth.
						.
			3.Annual
			 reportSection 207(1) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617(1)) is
			 amended—
			(1)in
			 subparagraph (B) by inserting , ethnicity, after
			 race,
			(2)in subparagraph
			 (E) by striking and at the end,
			(3)in subparagraph
			 (F) by striking the period at the end and inserting ; and,
			 and
			(4)by adding at the end the following:
				
					(G)how State plans are meeting the requirement
				under section
				223(a)(7)(B)(i).
					.
			4.State
			 plansSection 223(a) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)) is
			 amended—
			(1)in paragraph
			 (3)(A)(ii)—
				(A)in subclause (VII) by striking
			 and at the end,
				(B)in subclause (VIII) by adding
			 and at the end, and
				(C)by adding at the
			 end the following:
					
						(IX)individuals with special experience or
				competence in addressing the needs of girls or implementing gender responsive
				services;
						,
				(2)in paragraph
			 (7)(B)—
				(A)in clause (iii) by
			 striking and at the end,
				(B)in clause (iv) by
			 adding and at the end, and
				(C)by adding at the
			 end the following:
					
						(v)a plan for providing easily accessible,
				community-based and operated, culturally and linguistically appropriate
				services to youth at-risk or in contact with the juvenile justice
				system;
						,
				(3)in paragraph
			 (11)—
				(A)by striking
			 shall,,
				(B)in subparagraph
			 (A)—
					(i)in
			 clause (i) by striking the semicolon at the end,
					(ii)by
			 striking excluding— and all that follows through
			 (i) and inserting excluding,
					(iii)by
			 striking clauses (ii) and (iii), and
					(iv)by
			 striking and at the end, and
					(C)by adding at the
			 end the following:
					
						(C)not later than 3
				years after the effective date of this subparagraph, or sooner if possible, no
				exceptions to this paragraph shall be permissible in relation to—
							(i)juveniles who are
				charged with or who have committed a violation of a valid court order;
				and
							(ii)juveniles who are
				held in accordance with the Interstate Compact on Juveniles as enacted by the
				State; and
							(D)efforts shall be
				made to care safely for juveniles described in subparagraphs (A) and (B) by
				utilizing staff-secure and other community-based alternatives to secure
				detention, including the Runaway and Homeless Youth Act programs administered
				by the Family and Youth Services Bureau of the Administration for Children and
				Families of the Department of Health and Human
				Services;
						,
				(4)in paragraph
			 (12)—
				(A)in subparagraph
			 (A) by striking and at the end,
				(B)in subparagraph
			 (B) by adding and at the end, and
				(C)by adding at the
			 end the following:
					
						(C)not later than 3
				years after the effective date of this provision, or sooner if possible,
				juveniles awaiting trial or any other legal process and who are treated as
				adults for purposes of prosecution in criminal court shall not have contact
				with adult inmates when held in the custody of the criminal
				court;
						,
				(5)in paragraph
			 (13)—
				(A)by inserting after
			 adults the 1st place it appears the following:
					
						, and
				provide that not later than 3 years after the effective date of this bill, or
				sooner if possible, juveniles treated as adults for purposes of prosecution in
				criminal court and juveniles prosecuted as adults in criminal court may not be
				held in any jail or lockup for adults while awaiting trial on a criminal
				charge,,
				and
				(B)in subparagraph
			 (A) by adding and at the end,
				(6)in paragraph (15)
			 by inserting ethnicity, after race,,
			(7)by striking
			 paragraphs (22) and (23),
			(8)by redesignating
			 paragraphs (14) through (28) as paragraphs (15) through (27), respectively,
			 and
			(9)by after paragraph
			 (13) the following:
				
					(14)implement policy,
				practice, and system improvement strategies at the State, territorial, local,
				and tribal levels to identify and reduce racial and ethnic disparities among
				youth who come into contact with the juvenile justice system by—
						(A)establishing
				coordinating bodies to oversee and monitor State, territorial, local, or tribal
				efforts to reduce racial and ethnic disparities, composed of juvenile justice
				stakeholders at the State, territorial, local, or tribal levels, including
				community leaders and service providers from communities in which youth of
				color are disproportionately represented in the juvenile justice system;
						(B)identifying and
				analyzing key decision points, and the criteria used to make those decisions,
				in State, territorial, local, or tribal juvenile justice systems, to determine
				which points create racial and ethnic disparities among juveniles who come into
				contact with the juvenile justice system and the causes of those
				disparities;
						(C)developing and
				implementing State, territorial, local, or tribal data collection and analysis
				systems to identify where racial and ethnic disparities exist in the juvenile
				justice system and to track and analyze such disparities using descriptors
				disaggregated, as appropriate, by factors including race, ethnicity, sex,
				geography, offense, delinquency history, and age;
						(D)developing and
				implementing a work plan that includes measurable objectives for policy
				changes, practice changes or other system changes, based on the needs
				identified in the data collection and analysis under subparagraph (B) and
				designed to reduce any forms of bias, differential treatment of youth of color
				or disparities found to be associated with race and ethnicity, including
				provision of culturally and linguistically competent services; and
						(E)tracking and
				publicly reporting, on an annual basis, the efforts and progress made in
				accordance with subparagraphs (B), (C), and
				(D).
						.
			5.Research and
			 evaluationSection 251 of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5661) is
			 amended—
			(1)in
			 subsection (a)(1)(B) by—
				(A)in clause (x) by
			 striking and at the end,
				(B)in clause (xi) by
			 striking the period at the end and inserting ; and, and
				(C)by adding at the
			 end the following:
					
						(xii)juveniles treated as adults for purposes of
				prosecution in criminal court.
						,
				and
				(2)by adding at the
			 end the following:
				
					(f)Assessment of
				treating juveniles as adultsThe Administrator shall—
						(1)not later than 3
				years after the effective date this subsection, assess the effectiveness of the
				practice of treating juveniles as adults for purposes of prosecution in
				criminal court; and
						(2)not later than 6
				months after making the assessment required by paragraph (1)—
							(A)submit to the
				Speaker of the House of Representatives, the Speaker pro tempore of the Senate,
				and the President a report containing the findings, conclusions, and any
				recommended changes in law identified as a result of such assessment;
				and
							(B)make such report
				available to the
				public.
							.
			6.Incentive grants
			 for local delinquency preventions programsSection 504(a) of the Incentive Grants for
			 Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5784(a)) is
			 amended—
			(1)in paragraph (7)
			 by striking and at the end,
			(2)by redesignating paragraph (8) as paragraph
			 (9), and
			(3)by inserting the following after paragraph
			 (7) the following:
				
					(8)gender specific services that address the
				above purpose areas;
				and
					.
			7.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the 1st day of the 1st fiscal
			 year that begins after the date of the enactment of this Act.
		
